Execution Copy THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON THE SAFE HARBOR PROVIDED BY REGULATION D AND/OR REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT. SECURITIES PURCHASE AGREEMENT by and among CHINDEX INTERNATIONAL, INC. as the Company and INTERNATIONAL FINANCE CORPORATION as the Purchaser Dated:December10, 2007 This Securities Purchase Agreement (this “Agreement”) is dated as of December 10, 2007, by and between CHINDEX INTERNATIONAL, INC., a company organized and existing under the laws of the State of Delaware of the United States (the “Company”) and INTERNATIONAL FINANCE CORPORATION, an international organization established by Articles of Agreement among its Member Countries (the “Purchaser”). WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase, US$10,000,000 of the Company’s Class A Common Stock upon the terms and subject to the conditions of this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and promises contained herein and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires the following terms shall have the meanings set forth below.Defined terms used but not otherwise defined herein shall have the meanings given to such terms in the other sections of this Agreement. “Act” means the Securities Act of 1933, as amended. “Affiliate” of any specified Person means: (a) any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person, or (b) any other Person who is a director or executive officer of: (1) such specified Person, (2) any Subsidiary of such specified Person, or (3) any Person described in clause (a) above. For the purposes of this definition, “control” when used with respect to any Person, means the direct or indirect ownership of in excess of 50% of the equity interests in such Person or thepower to direct or influence the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agreement” has the meaning given in the recitals. “Applicable Law” means, with respect to any Person or any property, any statute, rule, regulation, law or ordinance, writs, or any judgment, decree, injunctions or order applicable to such Person or such property. 1 “Business Day” means a day other than Saturday, Sunday or any day on which banks located in New York and Hong Kong are authorized or obligated to close. “Charter Documents” mean, with respect to a Person, its articles of incorporation, certificate of incorporation, operating agreements, by-laws, joint venture agreement or shareholder agreement (if applicable), or other organizational documents of such Person. “Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司” in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese), Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese). “Closing” has the meaning given in Section 4(a). “Closing Date” has the meaning given in Section 4(a). “Commission” means the U.S. Securities and Exchange Commission. “Common Stock” means shares of common stock of the Company, par value $0.01 per share, divided into common stock (“Class A”) and class B common stock (“Class B”) respectively. “Company” has the meaning given in the recitals. “Disclosure Schedule” has the meaning given in Section 5. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “GAAP” means United States generally accepted accounting principles applied on a consistent basis during periods involved. “Governmental Authority” means any multinational, federal, state, national, provincial, local or other governmental authority, governmental or regulatory agency or body, court, commission, board, bureau, agency, legislative or quasi-legislative body or instrumentality, arbitrator or self-regulatory organization of applicable jurisdictions. “Group Companies” means Beijing Chindex Hospital Management Consulting Co., Ltd. (“北京美中互利医院管理咨询有限公司” in Chinese), Beijing United Family Health Center (“北京和睦家妇婴医疗保健中心” in Chinese), Shanghai United Family Hospital, Inc. (“上海和睦家医院有限公司” in Chinese), Chindex Holdings International Trade (Tianjin) Co., Ltd. (“清达互利国际贸易（天津）有限公司” in Chinese), Chindex Shanghai International Trading Company, Ltd. (“谦达国际贸易（上海）有限公司” in Chinese), Chindex (Beijing) International Trading Co., Ltd. (“美中互利（北京）国际贸易有限公司” in Chinese), the Clinics, the Company, and the Company’s other existing and future, direct and indirect, Subsidiaries. “JPM Documents” means the Securities Purchase Agreement between the Company and Magenta Magic Limited dated November 7, 2007, the Investor Rights Agreement between the Company and Magenta Magic Limited dated November 13, 2007, the Registration Rights Agreement between the Company and Magenta Magic Limited dated November 13, 2007, the 2 Company’s Tranche B Convertible Notes due 2017 and the Company’s Tranche C Convertible Notes due 2017. “Lien” means a mortgage, charge, pledge, lien, encumbrance, adverse claim, right of first refusal, hypothecation, preferential arrangement or restriction of any kind, including any restriction on the use, voting, transfer, receipt of income or other attributes of ownership, or any other similar security interest or agreement. “Material Adverse Effect” means a material adverse effect on the business, management, operations or financial condition of the Company and its Subsidiaries taken as a whole; provided that no change or effect arising out of or in connection with or resulting from any of the following shall be deemed, either alone or in combination, to constitute or contribute to a Material Adverse Effect: (i) general economic conditions or changes affecting any country or market generally; (ii) conditions or fluctuations in financial markets in any jurisdiction; (iii) conditions affecting the entire medical products distribution industry or the medical services industry generally in any jurisdiction; or (iv) any action, change, effect, circumstance or condition expressly required by or in connection with this Agreement or directly or demonstrably attributable to the execution, performance or announcement of this Agreement or the transactions contemplated hereby. “NASDAQ” means The Nasdaq Stock Market, Inc. “Permits” means all material licenses, permits, certificates, consents, orders, approvals and other authorizations presently required or necessary from all Governmental Authorities. “Person” means any individual, corporation, company (including any limited liability company), association, partnership, joint venture, trust, unincorporated organization, government or any agency or political subdivision thereof, or any other entity. “PFIC” has the meaning given in Section 6(c). “PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and Macau. “Preferred Stock” has the meaning given in Section 5(b)(i). “Proceeding” means an action, claim, suit or demand before or brought by any Governmental Authority. “Purchase Price” has the meaning given in Section 3(a). “Purchaser” has the meaning given in the recitals. “Regulation D” has the meaning given in Section 3(b). “Regulation S” has the meaning given in Section 3(b). “SEC” means the Securities and Exchange Commission of the United States. “Securities” means the Tranche A1 Shares. 3 “Subsidiary” means, (i) in respect of any Person, any corporation, company (including any limited liability company), association, partnership, joint venture or other business entity of which at least a majority of the total voting power or the voting stock is at the time owned or controlled, directly or indirectly, by such Person, or (ii) in respect of the Company, without prejudice to the foregoing entities under paragraph (i), any corporation, company (including any limited liability company), association, partnership, joint venture or other business entity from time to time organized and existing under the laws of the PRC whose financial reporting is consolidated with the Company pursuant to GAAP in any audited financial statements filed by the Company with the Commission in accordance with the Exchange Act, including without limitation each Clinic. “Tranche A1Shares” has the meaning given in Section 3(a). “Transaction Documents” means this Agreement and the Voting Agreement, or any of them as the context may so require. “US$” means the lawful currency of the United States from time to time. "Voting Agreement" means the voting agreement to be entered into the holders of Class B Common Stock with respect to the approval of this transaction, in the form attached hereto as Exhibit A. 2.Rules of Construction. Unless the context otherwise requires: (a)a term has the meaning assigned to it; (b)“or” is not exclusive; (c)words in the singular include the plural, and in the plural include the singular; (d)all references in this Agreement to “Sections”, “Exhibits” and other subdivisions are to the designated Sections, Exhibits and subdivisions of this Agreement as originally executed; (e)a reference to any person is, where relevant, deemed to be a reference to or to include, as appropriate and expressly permitted under the Transaction Documents, that person’s successors and assignees or transferees; (f)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Section or other subdivision; (g)references to a statute or statutory provision are to be construed as a reference to that statute or statutory provision as it may be amended from time to time; and 4 (h)the word “knowledge” and other words of similar import used herein in respect of the Company, any of its Subsidiaries and/or any of its Affiliates, unless the context expressly states otherwise, means the actual knowledge after due inquiry of Roberta Lipson, Elyse Beth Silverberg, Lawrence Pemble and Anne Marie Moncure. 3.Purchase and Sale of Tranche A1 Shares. (a)Subject to the terms and conditions of this Agreement, the Company will issue and sell to the Purchaser, and the Purchaser will purchase from the Company at the Closing 359,195 shares of the Company’s Class A Common Stock (the “Tranche A1 Shares”) at a purchase price of US$27.84 per share for US$10,000,000 (“Purchase Price”). (b)The Purchaser understands that the Securities are being offered and sold to it in reliance on the safe harbor provided by Regulation D promulgated under the Securities Act (“Regulation D”) and/or Rules 901 through 905 under the Act (“Regulation S”) so that the registration requirements of the Act do not apply and that the Company is relying on the truth and accuracy of the representations, warranties and agreements of the Purchaser set forth in Section 7 of this agreement in relying on such safe harbor. 4.Closing and Delivery. (a)Upon the terms and subject to the conditions set forth in this Agreement, the issue and sale to the Purchaser of the Tranche A1 Shares under this Agreement (the “Closing”) shall occur at the offices of Hughes Hubbard &
